Schuman, C. J. The respondent has filed a motion to dismiss the claim filed herein on the ground that the complaint is insufficient in law, because it fails to allege respondent had actual or constructive notice of the defect alleged in the complaint. In order to charge the State with negligence, it is necessary to allege that the State had actual or constructive notice of the defect, and that said defect was dangerous and unsafe for ordinary travel. The complaint fails to charge such notice, and the motion to dismiss is sustained.